                             Case 20-18952-PDR                     Doc 4        Filed 08/21/20               Page 1 of 2

CGFD10 (7/15/20)




ORDERED in the Southern District of Florida on August 21, 2020




                                                                                                  Peter D. Russin
                                                                                                  United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                  Case Number: 20−18952−PDR
                                                                                                                  Chapter: 11



In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
211, LLC
15800 Pines Boulevard
Pembroke Pines, FL 33027

EIN: 27−0486312




           ORDER SETTING SUBCHAPTER V STATUS CONFERENCE, CLAIMS
          BAR DATE, AND DEADLINE FOR ELECTIONS UNDER 11 U.S.C. §1111(b)


      The above−referenced debtor has elected to proceed with this case under Subchapter V of Chapter
11 of Title 11 of the United States Code. To further the expeditious and economical resolution of this case,
it is


       ORDERED:

  1. Status Conference. The Honorable Peter D. Russin will hold the status conference required by 11
     U.S.C. §1188 on September 24, 2020, at 09:30 AM by TELEPHONE through CourtSolutions
     LLC. To participate through CourtSolutions LLC, you must make a reservation in advance no later
     than 3:00 p.m., one business day before the date of the hearing. Reservations should be arranged
     online at https://www.court−solutions.com. If a party is unable to register online, a reservation may
     also be made by telephone at (917) 746−7476. The Debtor, counsel for the Debtor, and the
     Subchapter V Trustee must appear at the status conference.



                                                                    Page 1 of 2
                Case 20-18952-PDR          Doc 4     Filed 08/21/20     Page 2 of 2




2. Section 1188(c) Report. At least 14 days before the date of the status conference, the Debtor
   must file the report required by 11 U.S.C. §1188(c), and serve that report on the Subchapter V
   Trustee, the United States Trustee, and all creditors and other parties in interest.

3. Claims bar date. The deadline for entities other than governmental units to file proofs of claim
   or interest is October 29, 2020.

4. Plan Deadline. The deadline to file a plan is November 18, 2020 unless the Court extends
   the deadline for reasons that are attributable to circumstances for which the Debtor should not
   justly be held accountable.

5. Deadline for 1111(b) election. Any secured creditor that wishes to make an election under 11
   U.S.C. §1111(b) must do so no later than 14 days after the Debtor files a plan.

6. Service. The Debtor is directed to serve a copy of this Order on the Subchapter V Trustee, the
   United States Trustee, all creditors, and all other parties in interest, and to file a certificate of
   service as required by Local Rule 2002−1(F).



                                                ###




                                            Page 2 of 2
